DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amended claims filed on 1/24/2022, wherein:
Claims 1, 3, 7, 12, and 16 have been amended; 
Claims 8 and 9 have been cancelled;
Claims 2, 4-6, 10, 11, 13-15, and 17-20 remain as previously presented; and 
Claims 1-7, and 10-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-7, and 10-20 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea of generating a dynamic security code for a card transaction.  The claimed limitations cover Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  Under Step 2B, the claimed invention has been deemed to recite limitations that are indicative of an inventive concept.  The steps in independent claims 1 and 12 of: “a preliminary enrolment process that includes, at the user electronic device: receiving, from an authorization entity, a set of partial data respectively associated with a set of cards issued to a user, each partial data allowing the user to identify a card of said cards respectively associated with a corresponding one of said partial data, receiving user input selecting one card among the set of cards, the selected card being selected based on the received partial data respectively associated with the selected card, and sending the identifier to the authorization entity, the identifier being usable to associate the selected card to a key for dynamically computing a dynamic security code; at the user electronic device, receiving, via a user input device of the user electronic device, a user request to generate the dynamic security code; at the user electronic device, upon receiving the user request, sending a time request to a time source external to the user electronic device; at the user electronic device, receiving, in response to the time request, a message comprising a time from the time source; at the user electronic device, determining an authenticity of the message containing the time; at the user electronic device, computing the dynamic security code as a function of the time received in the message and the key stored at the user electronic device; at the user electronic device, causing the dynamic security code to be displayed on a display of the user electronic device; at the authorization entity, receiving the card details of the card, including the dynamic security code computed by the user electronic device and other card data relative to the card; at the authorization entity and based on the other card data relative to the card, determining the identifier; at the authorization entity, determining a specific key based on the determined identifier; at the authorization entity, computing a verification code as a function of the specific key; and at the authorization entity, authorizing the card transaction only when the computed verification code and the received dynamic security code match”, are limitations, which when considered as an ordered combination, integrate the method of organizing human activity into an inventive concept. 
Similar to Example 35 of the Subject Matter Eligibility Examples, even though the additional elements of “a user electronic device separate from the card, a user input device of the user electronic device, a time source external to the user electronic device, a key stored at the user electronic device, a display of the user electronic device, the authorization entity, and the user electronic device comprising at least one processor and storage”, are recited at a high level of generality, the combination of the above claimed steps operates in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification processes.  The claimed combination of additional elements represents significantly more because they are a practical implementation of the abstract idea of generating a dynamic security code for a card transaction that ensures that the card is being used in a secure and reliable manner that is more than the conventional verifications processes employed by: conventional cards, electronic devices, and external time sources considered alone for preventing a card from being used by a fraudulent party.  The recited limitations do not represent mere data gather or receiving/sending information over a network because the sequence of steps addresses unique problems of potential fraudulent use of conventional payment cards for online and telephone “Card not present” transactions by combining obtained time information from an external source with a stored key on the user’s electronic device to generate a dynamic security code that an authorization entity uses to verify the user’s card information for completing a transaction.  This differs from the routine and conventional methods used for “Card not present” transactions which consists of looking up static values for a card’s account number, expiration date, and CVV.  For these reasons, independent claims 1 and 12 are deemed patent eligible under 35 USC 101.  Dependent claims 2-10, and 12-20 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Non-final rejection dated 10/22/2021 and hence not repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dubouis et al. (Dynamic Security Codes) teaches dynamic security code cards that utilize an internal clock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/13/2022